Exhibit 10.2

 

EXECUTION COPY

 


SPECIAL RIGHTS AGREEMENT


 

THIS SPECIAL RIGHTS AGREEMENT (this “Agreement”), dated as of April 24, 2009 is
made by and between Gramercy Capital Corp., a Maryland corporation (the
“Parent”), SL Green Operating Partnership, L.P., a Delaware limited partnership
(“SL Green OP”), and  SL Green Realty Corp., a Maryland corporation (“SLG” and
collectively with SL Green OP and subsidiaries and other entities controlled by
either of them, “SL Green”).

 


RECITALS


 

WHEREAS, the Parent and GKK Capital LP, a Delaware limited partnership (the
“Operating Partnership” and collectively with the Parent and subsidiaries and
other entities controlled by either of them, the “Company”) had engaged GKK
Manager LLC, a Delaware limited liability company (the “Manager”), to provide
certain management services to the Company pursuant to that certain Management
Agreement dated as of August 2, 2004, as amended and restated from time to time,
including by that certain Second Amended and Restated Management Agreement,
dated as of October 27, 2008 (the “Management Agreement”) by and among the
Parent, the Operating Partnership and the Manager;

 

WHEREAS, immediately prior to the Internalization (as defined below), SL Green
OP owned, directly and indirectly, 100% of the limited liability company
membership interests in the Manager;

 

WHEREAS, the Parent and SL Green OP entered into that certain Amended and
Restated Origination Agreement, dated as of April 19, 2006, to address certain
elements of the relationship between the Company and SL Green (the “Origination
Agreement”);

 

WHEREAS, the Operating Partnership, the Parent, SL Green OP and SLG entered into
that certain Services Agreement, dated as of October 27, 2008, to make certain
arrangements for the provision of certain services in connection with the future
management and operations of the Company (the “Services Agreement”);

 

WHEREAS, concurrently with the execution of this Agreement, the Parent, the
Operating Partnership, SL Green OP, GKK Manager Member Corp., a Delaware
corporation (“Manager Corp”), and, with respect to certain sections as listed in
the Securities Transfer Agreement (as defined below), SLG are entering into that
certain Securities Transfer Agreement, dated as of the date hereof (the
“Securities Transfer Agreement”) whereby SL Green OP and Manager Corp are
transferring all of their respective direct limited liability company membership
interests in the Manager to the Operating Partnership and SL Green OP is
transferring all of its Class B Units of the Operating Partnership to the
Operating Partnership (the “Internalization”);

 

WHEREAS, pursuant to the Securities Transfer Agreement, the Company and SL Green
OP have terminated the Origination Agreement and the Services Agreement; and

 

WHEREAS, in connection with the Internalization, SL Green and the Company have
agreed to enter into this Agreement to set forth certain rights and obligations
as between the parties hereto.

 

--------------------------------------------------------------------------------


 


AGREEMENT


 

NOW THEREFORE, in consideration of the mutual agreements set forth herein, and
intending to be legally bound, the parties hereto agree as follows:

 


1.             MANAGEMENT INFORMATION SYSTEMS SERVICES.


 


(A)           SL GREEN SHALL PROVIDE MANAGEMENT INFORMATION SYSTEMS (“MIS”)
SERVICES TO THE COMPANY FROM THE DATE HEREOF THROUGH THE DATE THAT IS 90 DAYS
FROM THE DATE HEREOF (THE “MIS TERM”).  IN FULL CONSIDERATION FOR SL GREEN’S
OBLIGATIONS PURSUANT TO THIS SECTION 1, DURING THE MIS TERM, THE COMPANY SHALL
PAY SL GREEN OP A MONTHLY FEE OF $25,000 IN CASH (IN IMMEDIATELY AVAILABLE
FUNDS) (THE “MIS FEE”).  THE MIS FEE SHALL BE PAID ON THE FIRST DAY OF EACH
CALENDAR MONTH DURING THE MIS TERM; PROVIDED, THAT THE FIRST PAYMENT SHALL BE
DUE ON THE DATE HEREOF AND ANY PAYMENT PAID DURING A CALENDAR MONTH WHERE MIS
SERVICES WILL BE PERFORMED FOR ONLY A PORTION OF THE CALENDAR MONTH SHALL BE
PRO-RATED FOR SUCH PARTIAL CALENDAR MONTH.  UPON 5 DAYS WRITTEN NOTICE, THE
COMPANY SHALL HAVE THE RIGHT TO  TERMINATE THIS SECTION 1 AND THE COMPANY SHALL
BE REFUNDED BY SL GREEN OP FOR THE PORTION OF THE MIS FEE THAT WAS PAID IN
RESPECT OF THE PERIOD OF TIME FOLLOWING SUCH TERMINATION.  IN THE EVENT THAT ANY
PORTION OF THE MIS FEE IS DUE AND OUTSTANDING FOR A PERIOD IN EXCESS OF 5 DAYS,
SL GREEN SHALL HAVE THE RIGHT TO TERMINATE THIS SECTION 1 WITHOUT ANY PRIOR
NOTICE.


 


(B)           THE PROVISION OF MIS SERVICES SHALL MEAN THAT SL GREEN SHALL
(I) COOPERATE WITH, AND ASSIST, THE COMPANY IN SEPARATING THE HELP DESK AND
TECHNICAL SUPPORT FUNCTIONS OF SL GREEN AND THE COMPANY, ASSIST WITH THE
TRANSFER TO THE COMPANY OF ALL MIS SUPPORT CENTER/HELPDESK FUNCTIONS PERFORMED
BY SL GREEN, AND ASSIST WITH THE TRANSFER TO SL GREEN OF ALL MIS SUPPORT
CENTER/HELPDESK FUNCTIONS PERFORMED BY THE COMPANY, (II) ASSIST WITH THE
TRANSFER OF ANY DATA OF THE COMPANY AND ITS SUBSIDIARIES FROM SL GREEN’S DATA
SERVERS TO THE COMPANY’S SERVERS, (III) ASSIST WITH THE  TRANSFER OF ANY DATA OF
SL GREEN AND ITS SUBSIDIARIES FROM THE COMPANY’S DATA SERVERS TO SL GREEN’S DATA
SERVERS AND (IV) PRIOR TO COMPLETION OF THE ITEMS SET FORTH IN CLAUSES
(I) THROUGH (III), PROVIDE SUBSTANTIALLY THE SAME MIS SERVICES TO THE COMPANY
AND ITS SUBSIDIARIES AS PROVIDED IMMEDIATELY PRIOR TO THE DATE HEREOF.


 


2.             REIT STATUS. THE PARENT SHALL USE ITS BEST EFFORTS TO OPERATE AS
A REAL ESTATE INVESTMENT TRUST (A “REIT”) UNDER SECTION 856 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) DURING EACH TAXABLE YEAR.


 


3.             PROTECTIVE TRS ELECTION. THE PARENT SHALL MAKE AN ANNUAL
PROTECTIVE ELECTION JOINTLY WITH SLG FOR THE PARENT TO BE A “TAXABLE REIT
SUBSIDIARY,” AS DEFINED IN SECTION 856(L)(1) OF THE CODE, OF SLG BY EXECUTING AN
INTERNAL REVENUE SERVICE FORM 8875 (OR ANY SUCCESSOR FORM), WHICH ELECTION SHALL
STATE THAT IT IS TO BE EFFECTIVE ONLY IF THE PARENT DOES NOT QUALIFY AS A REIT
FOR ANY PERIOD COVERED BY SUCH ELECTION. THE PARENT SHALL DELIVER SUCH EXECUTED
FORM TO SLG WITH RESPECT TO EACH YEAR NO LATER THAN JANUARY 21 OF EACH YEAR FOR
EXECUTION AND FILING BY SLG.


 


4.             LEGAL OPINION. NOT LATER THAN JANUARY 21 OF EACH YEAR, THE
PARENT, AT ITS COST, SHALL CAUSE ITS TAX COUNSEL, WHICH SHALL BE CLIFFORD CHANCE
US LLP OR SUCH OTHER LAW FIRM OF NATIONAL REPUTATION AS IS REASONABLY ACCEPTABLE
TO SLG, TO ISSUE AN OPINION TO SLG TO THE EFFECT THAT, FOR THE PERIOD COMMENCING
JANUARY 1 AND ENDING ON DECEMBER 31 IN THE PRECEDING YEAR, THE PARENT HAS
QUALIFIED AS A REIT AND THE PARENT’S METHOD OF OPERATING WILL ENABLE THE PARENT
TO CONTINUE TO QUALIFY AS A REIT. SUCH OPINION SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SL GREEN, MAY RELY ON CUSTOMARY ASSUMPTIONS AND
REPRESENTATIONS FROM THE PARENT AS TO ITS ORGANIZATION, OWNERSHIP AND METHOD OF
OPERATING, AND SHALL PROVIDE THAT COUNSEL TO SLG MAY RELY ON SUCH OPINION FOR
PURPOSES OF SUCH COUNSEL’S OPINION AS TO THE STATUS OF SLG AS A REIT. THE
PARENT, AT ITS COST, ALSO SHALL CAUSE SUCH TAX COUNSEL, FROM TIME TO TIME, TO
ISSUE SUCH AN OPINION TO SLG WITHIN 10 BUSINESS DAYS OF ITS RECEIPT OF A REQUEST
THEREFOR FROM SLG.


 

2

--------------------------------------------------------------------------------



 


5.             OTHER PARENT OBLIGATIONS.


 


(A)           THE PARENT OR ITS SUCCESSOR, AS THE CASE MAY BE, SHALL PROVIDE IN
ITS BYLAWS FOR A CONTINUED ELECTION THAT TITLE 3, SUBTITLE 7 OF THE CORPORATIONS
AND ASSOCIATIONS ARTICLE OF THE ANNOTATED CODE OF MARYLAND (OR ANY SUCCESSOR
STATUTE) SHALL NOT APPLY TO ANY ACQUISITION OF SHARES OF COMMON STOCK, $.001 PAR
VALUE OF THE PARENT OR ITS SUCCESSOR (THE “SHARES”), AS THE CASE MAY BE, BY SL
GREEN, WITH RESPECT TO SHARES (OR OTHER SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES) (I) PRESENTLY OWNED BY SL GREEN OR (II)  ACQUIRED
PURSUANT TO ANY APPROVAL OR CONSENT OF THE PARENT’S BOARD OF DIRECTORS. FOR THE
AVOIDANCE OF DOUBT, THE PARENT OR ITS SUCCESSOR, AS THE CASE MAY BE, SHALL IN NO
WAY ALTER OR AMEND ITS BYLAWS TO ADVERSELY AFFECT SUCH ELECTION, WITH RESPECT TO
SUCH SHARES (OR OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES)
OWNED BY SL GREEN AS DESCRIBED IN THE PRECEDING SENTENCE.


 


(B)           THE PARENT OR ITS SUCCESSOR, AS THE CASE MAY BE, SHALL NOT ADOPT
ANY RESOLUTION AMENDING, ALTERING OR REPEALING, OR TAKE ANY ACTION WITH THE
EFFECT OF AMENDING, ALTERING OR REPEALING, THE RESOLUTION EXEMPTING PARENT FROM
THE PROVISIONS OF TITLE 3, SUBTITLE 6 OF THE CORPORATIONS AND ASSOCIATIONS
ARTICLE OF THE ANNOTATED CODE OF MARYLAND (OR ANY SUCCESSOR STATUTE) (THE
“BUSINESS COMBINATION ACT”) IN A MANNER THAT WOULD HAVE THE EFFECT OF MAKING SL
GREEN AN INTERESTED STOCKHOLDER (AS DEFINED IN THE BUSINESS COMBINATION ACT) OR
PREVENTING OR DELAYING ANY BUSINESS COMBINATION (AS DEFINED IN THE BUSINESS
COMBINATION ACT) INVOLVING SL GREEN, WITH RESPECT TO SHARES (OR OTHER SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES) (I) PRESENTLY OWNED BY SL GREEN OR
(II) ACQUIRED PURSUANT TO ANY APPROVAL OR CONSENT OF THE PARENT’S BOARD OF
DIRECTORS.


 


6.             TERM.  OTHER THAN SECTION 1 HEREOF, WHICH SHALL TERMINATE AS
PROVIDED IN SUCH SECTION, THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
FOR AS LONG AS SL GREEN CONTINUES TO OWN AT LEAST 7.5% OF THE SHARES OF THE
PARENT THEN OUTSTANDING.


 


7.             NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND MAILED, FAXED OR
DELIVERED BY HAND OR COURIER SERVICE:

 

(a)

If to the Company, to:

 

 

Gramercy Capital Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: Robert R. Foley

 

(b)

If to SL Green, to:

 

 

SL Green Operating Partnership, L.P.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: Andrew S. Levine

 


8.             ENTIRE AGREEMENT. THIS AGREEMENT AND THE SECURITIES TRANSFER
AGREEMENT SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS AND AGREEMENTS,
BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, THE SPECIAL SERVICING AGREEMENT (AS DEFINED IN THE SECURITIES
TRANSFER


 

3

--------------------------------------------------------------------------------



 


AGREEMENT) AND THE SECURITIES TRANSFER AGREEMENT AND CONSTITUTE THE SOLE AND
ENTIRE AGREEMENT AMONG THE PARTIES TO THIS AGREEMENT WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT.


 


9.             AMENDMENT AND MODIFICATION. NEITHER THIS AGREEMENT NOR ANY OF THE
TERMS OR PROVISIONS HEREOF MAY BE CHANGED, SUPPLEMENTED, WAIVED OR MODIFIED
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO (OR IN THE CASE OF
A WAIVER, BY THE PARTY GRANTING SUCH WAIVER).


 


10.           COUNTERPARTS. THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL (INCLUDING SIGNATURES
DELIVERED VIA FACSIMILE OR ELECTRONIC MAIL) WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.  THE PARTIES HERETO
MAY DELIVER THIS AGREEMENT AND THE OTHER DOCUMENTS REQUIRED TO CONSUMMATE THE
TRANSACTION CONTEMPLATED HEREIN BY FACSIMILE OR ELECTRONIC MAIL AND EACH PARTY
SHALL BE PERMITTED TO RELY UPON THE SIGNATURES SO TRANSMITTED TO THE SAME EXTENT
AND EFFECT AS IF THEY WERE ORIGINAL SIGNATURES.  THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN EACH PARTY HERETO SHALL HAVE RECEIVED A COUNTERPART HEREOF SIGNED
BY EACH OTHER PARTY HERETO.


 


11.           GOVERNING LAW. THIS AGREEMENT AND ALL QUESTIONS RELATING TO ITS
VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT SHALL BE GOVERNED BY,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


12.           INVALID PROVISIONS. IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW, AND IF THE
RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO UNDER THIS AGREEMENT WILL NOT BE
MATERIALLY AND ADVERSELY AFFECTED THEREBY, (A) SUCH PROVISION WILL BE FULLY
SEVERABLE, (B) THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART HEREOF, (C) THE
REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT AND
WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY
ITS SEVERANCE HEREFROM AND (D) IN LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION, THERE WILL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT A
LEGAL, VALID AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE.


 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

 

GRAMERCY CAPITAL CORP.,

 

a Maryland corporation

 

 

 

By:

/s/ Roger M. Cozzi

 

 

Name: Roger M. Cozzi

 

 

Title: Chief Executive Officer

 

 

 

 

SL GREEN REALTY CORP., a Maryland
corporation, on its own behalf and as general partner
of SL GREEN OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Chief Legal Officer

 

Signature Page to Special Rights Agreement

 

--------------------------------------------------------------------------------